ACCEPTED
                                                                                           12-14-00294-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                       7/8/2015 2:26:13 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK

                                 No. 12-14-0294-CR

JACKIE MAE CORNWELL,                       §          IN THE TWELFTH DISTRICT
                                                                      FILED IN
                  Appellant                §                   12th COURT OF APPEALS
                                           §                        TYLER, TEXAS
VS.                                        §          COURT OF A7/8/2015
                                                                PPEALS2:26:13 PM
                                           §                        CATHY S. LUSK
THE STATE OF TEXAS,                        §                            Clerk
                           Appellee        §          OF THE STATE OF TEXAS


           COUNSEL’S CERTIFICATION OF NOTIFICATIONS TO APPELLANT

      Appellant’s appellate counsel files this certification of actions taken in this

appeal pursuant to Texas Rule of Appellate Procedure 48.4.

                                   A. Introduction

      1.      Jackie Mae Cornwell is the Appellant. The State of Texas is the

Appellee.

      2.      Troy Hornsby ("counsel") was appointed to represent Appellant on

Appellant’s first level appeal. Counsel was not appointed to present a petition for

discretionary review on behalf of Appellant and no such right currently exists

under Texas law.

      3.      The Twelfth District Court of Appeals for the State of Texas, Tyler,

issued its opinion in this case on July 1, 2015; judgment was issued on the same

day. Thus, this Court has finally resolved this appeal by issuing its opinion.

      4.      Appellate counsel has fully carried out his duties in pursing a first

level appeal as appointed by the trial court.

      5.      Appellate counsel has found no reasonable basis for a motion for

rehearing.

      6.      Therefore, appellate counsel’s representation of Appellant is
complete.

                                B. Counsel’s Action

      7.     The same day that counsel received this court’s opinion and judgment

in this case, counsel directed correspondence to the Appellant by both U.S. Postal

Service first class mail and by U.S. Postal Service certified mail, return receipt

requested, at Appellant’s last known address. The U.S. Postal Service first class

mail letter was not returned and presumed received. Additionally, counsel

received the executed return receipt, a copy of which is attached hereto.

      8.     In that correspondence, Appellant’s appellate counsel informed the

appellant of Appellant’s available option for filing motion for rehearing with the

Court of Appeals. Counsel explained the procedure for filing such a motion for

rehearing including the deadlines therefor and referred Appellant to the applicable

rule of appellate procedure. However, counsel informed appellant that counsel

was unable to locate any arguable grounds for such motion and, therefore, counsel

would not file such motion on Appellant’s behalf because it would be frivolous.

      9.     Additionally, in that correspondence, Appellant’s appellate counsel

informed the Appellant of Appellant’s available option for filing petition for

discretionary review with the Texas Court of Criminal Appeals. Counsel explained

the procedure including the deadline therefor and referred Appellant to the

applicable rule of appellate procedure. However, counsel informed Appellant that

Pursuant to Texas Code of Criminal Procedure Article 1.051(d)(1), the Texas

Constitution and the United States Constitution Appellant is entitled to a state-

appointed attorney only through an appeal of the first level and referenced
applicable case law. Therefore, counsel explained that he would not be filing a

petition for discretionary review with the Texas Court of Criminal Appeals.

However, counsel informed Appellant of the applicable deadlines for filing such.

Finally, counsel explained to Appellant that should the Court of Criminal Appeals

grant discretionary review Appellant would then be entitled to appointed counsel

and referenced applicable law.

      10.   Finally, Appellant’s appellate counsel informed Appellant that

counsel would continue to represent Appellant until such time as this court issued

its mandate, at which time counsel’s representation of Appellant would end.

However, counsel informed Appellant that counsel was still available to answer

any questions Appellant had.



                                      Respectfully submitted,

                                      Miller, James, Miller & Hornsby, L.L.P.

                                      By:________________________________
                                         Troy Hornsby
                                         Texas State Bar Number 00790919

                                      1725 Galleria Oaks Drive
                                      Texarkana, Texas 75503
                                      troy.hornsby@gmail.com
                                      903.794.2711; f. 903.792.1276
                           CERTIFICATE OF SERVICE

This is to certify that on July 8, 2015, a true and correct copy of the above and
foregoing Counsel’s Certification of Notifications to Appellant has been forwarded
by U.S. mail on all counsel of record listed below.
Trial Court Judge                           Appellant
Honorable Bryan Jeanes                      Jackie Mae Cornwell
Wood County Court                           1241 Fuller Drive
P. O. Box 1707                              Dallas, Texas 75218
Quitman, Texas 75783-1707

State's Attorney
Angela L. Hammonds
Wood County District Attorney's
Office
P. O. Box 689
Quitman, Texas 75783-0689

                                            _______________________
                                            Troy Hornsby
                                                          COMPLETE THIS SECTION ON DELIVERY

• Complete items 1, 2, and 3. Also complete
  item 4 if Restricted Delivery is desired.                                         ~o Addressee
• Print your name and address on the reverse
  so that we can return the card to you.                                                          C. Date ot. Delivery
• Attach this card to the back of the mailpiece,
  or on the front if space permits.
                                                          D. Is delivery address different t.rom item 1?  Yes
1. Article Addressed to:                                     It. YES, enter delivery address below:      ONo

   :J~evl \4.$ I "tX i1 S"~ I g                        3. Service Type .
                                                             e-certified Mail   o Priority Mall Express'·
                                                             o Registered           o Return Receipt for Merchandise
                                                             o  Insured Mail        o Collect on Deli
                                                          4. Restricted Delivery? (Extra Fee)          o Yes
                                   . :       :       j'      ! 'j
2. Article Number
   (Transfer from service [abelj         7014 1200 DODD 3575 6016
PS!orm     3811, Juiy 2013                 Domestic Return Receipt




                                                                                        ,